Per Curiam
(on rehearing).
Our statement in the original opinion “it is not essential to have expert testimony on the issue of causation” is too broad and not universally true. There may be cases where the issue of causation, like the issue of negligence, involves technical, scientific or medical matters which are beyond the common knowledge or experience of jurors and without the aid of expert testimony the jury could only speculate as to what inferences to draw if it were left to determine the issue. The lack of expert testimony in such cases results in an insufficiency of proof. See *568bKreyer v. Farmers’ Co-operative Lumber Co. (1962), 18 Wis. (2d) 67, 117 N. W. (2d) 646 (cause of a barn fire); Peterson v. Greenway (1964), 25 Wis. (2d) 493, 131 N. W. (2d) 343 (cause of death of heifers).
We modify our opinion to state it may be essential to have expert testimony in some cases on the issue of causation and, consequently, the lack of it may prevent a jury from considering the issue. However, in the instant case, contrary to the contention of the defendant and as we pointed out in the original opinion, there was at least a minimal sufficiency of expert testimony and lay testimony on causation to support the finding the jury made. The rehearing is denied without costs.